Abated and Memorandum Opinion filed August 26, 2014.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-14-00316-CR

                    WILLIAM ERRON DUNLAP, Appellant
                                           V.
                        THE STATE OF TEXAS, Appellee

                     On Appeal from the 174th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1366222

                MEMORANDUM                          OPINION
      On August 14, 2014, this court was formally notified of appellant’s death. A
supplemental clerk’s record containing a certified copy of appellant’s death certificate
was filed. The death of an appellant during the pendency of an appeal deprives this court
of jurisdiction. See Freeman v. State, 11 S.W.3d 240 (Tex. Crim. App. 2000). When an
appellant dies after an appeal is perfected but before this court issues the mandate, the
appeal is to be permanently abated. See Tex. R. App. P. 7.1(a)(2); see also Graham v.
State, 991 S.W.2d 802, 802–03 (Tex. Crim. App. 1998).
      Accordingly, we order the appeal permanently abated.



                                         PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Busby.

Do not publish — Tex. R. App. P. 47.2(b).




                                            2